Citation Nr: 0611358	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas.


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a fungus infection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for catarrhal 
nasopharyngitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.


INTRODUCTION

The veteran had active service from November 1942 until 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

Due to a recent precedential opinion by the U.S. Court of 
Appeals for Veterans Claims (Court), this must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, to ensure compliance with applicable law.  VA 
will notify the appellant if further action is required on 
his part.


REMAND

The veteran is seeking to reopen claims of service connection 
for a fungus infection, last denied in a December 1948 rating 
decision; and for catarrhal nasopharyngitis, last denied in a 
October 1992 rating decision.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held in part that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

 Although notification letters dated in September 2003 and 
December 2003 were issued in this matter, they do not comply 
with the Kent ruling.  
The claims are therefore REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC will advise the claimant 
of what evidence would substantiate his 
petition to reopen claims of service 
connection for for a fungus infection, 
last denied in a December 1948 rating 
decision; and for catarrhal 
nasopharyngitis, last denied in a October 
1992 rating decision.  Apart from other 
requirements applicable under the 
Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
evidence and information that is 
necessary to reopen the claims and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claims for the benefits 
sought by the claimant.  In so doing, the 
RO/AMC will comply with any directives of 
the Veterans Benefit Administration and 
advise the claimant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002).

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


